Exhibit 10.1

 

Execution Copy

 

INTERNATIONAL BUSINESS ASSOCIATES LTD.

 

SERIES A REDEEMABLE PREFERRED STOCK

SUBSCRIPTION AGREEMENT

 

Dated as of September 10, 2004



--------------------------------------------------------------------------------

INTERNATIONAL BUSINESS ASSOCIATES, LTD.

 

SERIES A REDEEMABLE STOCK SUBSCRIPTION AGREEMENT

 

This Agreement (the “Agreement”) dated as of September 10, 2004 is entered into
by and among International Business Associates Ltd., an exempted limited
liability company organized under the laws of the Turks and Caicos Islands, BWI
(the “Company”), John Kean, Jr. and Stanley J. Brownell (each individually a
“Founder” and collectively, the “Founders”), and International Business
Associates Holding Co., Ltd., a British Virgin Islands company (the
“Purchaser”). In consideration of the mutual promises and covenants contained in
this Agreement, the parties hereto agree as follows:

 

1. Sale of Shares; Authorization.

 

1.1 Sale of Shares. Subject to the terms and conditions of this Agreement, at
the Closing (as defined in Section 2) the Company will sell and issue to the
Purchaser, and the Purchaser will purchase, 12,500 shares of the Company’s
Series A Redeemable Preferred Stock, US$.01 par value per share (the “Series A
Preferred”), for the purchase price of $1,000 per share (the “Purchase Price”)
together with a warrant to purchase 24 shares of the Company’s ordinary stock,
US$1.00 par value per share (the “Common Stock”). Such warrant is in the form
set forth on Exhibit A attached hereto (the “Warrant”). The shares of Series A
Preferred sold under this Agreement are referred to as the “Shares.”

 

1.2 Use of Proceeds. Subject to the provisions of this Agreement, the Company
will use the proceeds from the sale of the Shares for project development and
other general corporate purposes; provided, however, that no portion of the
proceeds from the sale of the Shares may be used to repay outstanding
indebtedness existing as of the Closing Date (as defined in Section 2), except
as may be permitted under Sections 9.3 or 9.4 of this Agreement. At the time of
the purchase of the Shares, the Purchaser shall wire to Connell Foley LLP as
counsel for the Company the Purchase Price (less $100,000 to be wired directly
to Tom Flohr d/b/a Emerging Markets Group) to hold in Connell Foley LLP’s
attorney trust account (without interest) pending direction from the Company’s
Board of Directors and opening of the Company’s banking relationships.

 

1.3 Authorization. The Company has, or before the Closing will have, duly
authorized the sale and issuance, pursuant to the terms of this Agreement, of
12,500 shares of Series A Preferred, having the rights, privileges, preferences
and restrictions set forth in Schedule 1 to the Articles of Association attached
hereto as Exhibit B (the “Schedule of Preferred Terms”). The Company has, or
before the Closing will have, adopted the Schedule of Preferred Terms.

 

2. The Closing. Subject to the terms and conditions of this Agreement, the
closing (the “Closing”) of the sale and purchase of the Shares and the Warrant
under this Agreement shall take place at such location in the Turks and Caicos
Islands, BWI, as the Company and the Purchaser may agree, at 9:00 a.m. on
September [_], 2004, or at such other date (the “Closing Date”), time and place
as are mutually agreeable to the Company and the Purchaser. At the



--------------------------------------------------------------------------------

Closing, the Company shall issue and deliver to the Purchaser a certificate for
the number of Shares being purchased at the Closing by the Purchaser, registered
in the name of the Purchaser, against payment to the Company of the Purchase
Price, together with a Warrant to Purchase 24 shares of Common Stock. The
Purchase Price shall be paid by wire transfer (to such account in the Turks and
Caicos Islands, BWI, or such other account of the Company, as the Company shall
direct) or other method acceptable to the Company. If at the Closing any of the
conditions specified in Section 6 shall not have been fulfilled, Purchaser
shall, at its election, be relieved of all of its obligations under this
Agreement without thereby waiving any other rights it may have by reason of such
failure or such non-fulfillment. The parties may execute and deliver documents
with facsimile signatures or images of signed documents.

 

3. Representations of the Company and the Founders. Except as disclosed by the
Company in Exhibit C hereto, the Founders, to their Knowledge, and the Company
hereby represent and warrant to the Purchaser that the statements contained in
this Section 3 are complete and accurate as of the date of this Agreement.
Exhibit C shall be arranged in sections corresponding to the numbered and
lettered sections and subsections contained in this Section 3, and the
disclosures in any section or subsection of Exhibit C shall qualify only the
corresponding section or subsection of this Section 3, unless otherwise
specified. For purposes of this Agreement, an individual will be deemed to have
“Knowledge” of a particular fact or other matter if such individual is actually
aware of such fact or other matter. A Person other than an individual will be
deemed to have “Knowledge” of a particular fact or other matter if (i) any
individual who is serving, or who has at any time served, as a director,
manager, officer, partner, member, executor, trustee, or similar position of
such person or a subsidiary of such Person (or in each case any similar
capacity); or (ii) any employee who is charged with responsibility for a
particular area of the operations of such person (i.e. an employee in the
environmental section with respect to knowledge of environmental matters), has,
or at any time had, Knowledge of such fact or other matter.

 

3.1 Organization and Standing. The Company is a corporation duly organized,
validly existing and in good standing under the laws of the Turks and Caicos
Islands, BWI, and has full corporate power and authority to conduct its business
as presently conducted and as proposed to be conducted by it and to enter into
and perform this Agreement and all other agreements required to be executed by
the Company at or prior to the Closing pursuant to Section 5.4 (the “Ancillary
Agreements”) and to carry out the transactions contemplated by this Agreement
and the Ancillary Agreements. The Company is not duly qualified to do business
as a foreign corporation in any jurisdiction. The Company is a start-up company
formed in May 2004. The Company has not yet commenced operations. The Company
has furnished to the Purchaser complete and accurate copies of its Memorandum of
Association and Articles of Association, each as amended to date and presently
in effect. The Company has at all times complied with all provisions of its
Memorandum of Association and Articles of Association and By-laws and is not in
default under, or in violation of, any such provision.

 

3.2 Subsidiaries, Etc. The Company has no subsidiaries and does not own or
control, directly or indirectly, any shares of capital stock of any other
corporation or any interest in any partnership, limited liability company, joint
venture or other non-corporate business enterprise.

 

-2-



--------------------------------------------------------------------------------

3.3 Capitalization.

 

(a) The authorized capital of the Company (immediately prior to the Closing) is
US$5,000.00 divided into 4000 ordinary shares of par value US$1.00 each and
100,000 shares of par value US$0.01 each. Of the 4,000 ordinary shares, US$1.00
par value per share, 26 shares are issued and outstanding. No shares are held in
the treasury of the Company. None of the 100,000 shares of par value US$0.01
each is outstanding immediately prior to the Closing. At the Closing, the
Company’s Board of Directors has adopted the terms and conditions set forth on
Exhibit B and designated 12,500 shares of par value $0.01 per share for issuance
as Series A Preferred. The Founders have fully paid all amounts due in respect
of their subscriptions for, or purchases of, the shares of Common Stock owned by
them.

 

(b) Each of the Founders holds 13 shares of the ordinary shares of par value
US$1.00 each. There are no other shares of the Company’s capital stock
outstanding. No person holds any financial instrument or shares of capital stock
that may be converted into any other shares of the Company’s capital stock. All
outstanding shares of Common Stock constitute restricted stock. None of the
outstanding shares of Common Stock is subject to a repurchase or redemption
right. All of the issued and outstanding shares of capital stock of the Company
have been duly authorized and validly issued and are fully paid and
nonassessable.

 

(c) As of the date of this Agreement, (i) the Company is not a party to any
stock option plan or other stock or equity-related plan (the “Company Stock
Plans”); (ii) no person holds any outstanding option to purchase shares of
Common Stock (“Company Stock Options”); and (iii) no person (other than the
Purchaser) holds any warrant or other right to purchase or acquire shares of
capital stock of the Company (“Company Warrants”).

 

(d) Except as set forth in this Section 3.3 or Exhibit C, other than as
contemplated by the Ancillary Agreements, (i) no subscription, warrant, option,
convertible security or other right (contingent or otherwise) to purchase or
acquire any shares of capital stock of the Company is authorized or outstanding,
(ii) neither the Founders nor the Company has any obligation (contingent or
otherwise) to issue any subscription, warrant, option, convertible security or
other such right, or to issue or distribute to holders of any shares of its
capital stock any evidences of indebtedness or assets of the Company, (iii)
neither the Founders nor the Company has any obligation (contingent or
otherwise) to purchase, redeem or otherwise acquire any shares of its capital
stock or any interest therein or to pay any dividend or to make any other
distribution in respect thereof, and (iv) there are no outstanding or authorized
stock appreciation, phantom stock or similar rights with respect to the Company.
The Company has discussed the possibility of certain phantom stock rights with
certain potential employees, and creation and grant of any such rights remains
subject to approval of the Company’s Board of Directors.

 

(e) Except for the Ancillary Agreements, there is no agreement, written or oral,
between the Company and any holders of its securities, or, to the best of the
Company’s knowledge, among any holder of its securities, relating to the sale or
transfer (including without

 

-3-



--------------------------------------------------------------------------------

limitation agreements relating to rights of first refusal, co-sale rights or
“drag-along” rights), registration under the Securities Act of 1933, as amended
(the “Securities Act”), or voting, of the capital stock of the Company.

 

3.4 Issuance of Shares; Warrants. The issuance, sale and delivery of the Shares
in accordance with this Agreement, and the issuance and delivery of the shares
of Common Stock issuable upon exercise of the Warrants have been, or will be on
or prior to the Closing, duly authorized by all necessary corporate action on
the part of the Company, and all such shares have been duly reserved for
issuance. The Shares when so issued, sold and delivered against payment therefor
in accordance with the provisions of this Agreement, and the shares of Common
Stock issuable upon exercise of the Warrants when issued upon such exercise
against payment therefor, will be duly and validly issued, fully paid and
nonassessable.

 

3.5 Authority for Agreement; No Conflict. The execution, delivery and
performance by the Company of this Agreement and the Ancillary Agreements, and
the consummation by the Company of the transactions contemplated hereby and
thereby, have been duly authorized by all necessary corporate action. This
Agreement has been, and the Ancillary Agreements when executed at the Closing
will be, duly executed and delivered by the Company and constitute valid and
binding obligations of the Company enforceable in accordance with their
respective terms. The execution and delivery of this Agreement and the Ancillary
Agreements, the consummation of the transactions contemplated hereby and thereby
and the compliance with their respective provisions by the Company and the
Founders, as applicable, will not (a) conflict with or violate any provision of
the Memorandum of Association or Articles of Association of the Company, (b)
require on the part of the Company or the Founders any filing with, or any
permit, order, authorization, consent or approval of, any court, arbitrational
tribunal, administrative agency or commission or other governmental or
regulatory authority or agency (each of the foregoing is hereafter referred to
as a “Governmental Entity”), other than the Schedule of Preferred Terms,
registration of the sale of the Shares and registration of the individuals to be
nominated by the Purchaser as members of the Company’s Board of Directors, (c)
conflict with, result in a breach of, constitute (with or without due notice or
lapse of time or both) a default under, result in the acceleration of, create in
any party the right to accelerate, terminate, modify or cancel, or require any
notice, consent or waiver under, any contract, lease, sublease, license,
sublicense, franchise, permit, indenture, agreement or mortgage for borrowed
money, instrument of indebtedness, Security Interest (as defined below) or other
arrangement to which the Company or any of the Founders is a party or by which
the Company or any of the Founders is bound or to which its assets are subject,
(d) result in the imposition of any Security Interest upon any assets of the
Company (except as the Company uses the proceeds of the sale of the Shares as
contemplated by this Agreement) or (e) violate any order, writ, injunction,
decree, statute, rule or regulation applicable to the Company or any of the
Founders or any of its or their properties or assets. For purposes of this
Agreement, “Security Interest” means any mortgage, pledge, security interest,
encumbrance, charge, or other lien (whether arising by contract or by operation
of law).

 

3.6 Governmental Consents. No consent, approval, order or authorization of, or
registration, qualification, designation, declaration or filing with, any
Governmental Entity is

 

-4-



--------------------------------------------------------------------------------

required on the part of the Company or the Founders in connection with the
offer, issuance, sale and delivery of the Shares and the Warrant, the issuance
and delivery of the shares of Common Stock issuable upon exercise of the Warrant
or the other transactions to be consummated at the Closing, as contemplated by
this Agreement and the Ancillary Agreements, except such filings as shall have
been made prior to and shall be effective on and as of the Closing and such
filings required to be made after the Closing under applicable federal and state
securities laws, and applicable corporate and securities laws in Turks and
Caicos Islands, BWI, all of which filings are specified in Exhibit C. The
Company advises the Purchaser that the Purchaser or its nominees may be required
to provide information in connection with the Company’s filings with
Governmental Entities in Turks and Caicos Islands, BWI. Based on the
representations made by the Purchaser in Section 4 of this Agreement, the offer
and sale of the Shares to the Purchaser will be in compliance with applicable
federal and state securities laws and applicable securities laws in the Turks
and Caicos Islands, BWI.

 

3.7 Litigation. There is no action, suit or proceeding, or governmental inquiry
or investigation, pending, or, to the Company’s Knowledge, any basis therefor or
threat thereof, against the Company or any of the Founders, which questions the
validity of this Agreement, the Ancillary Agreements or the right of the Company
or any of the Founders to enter into any such agreements, or which might result,
either individually or in the aggregate, in a material adverse effect on the
business, prospects, assets or condition (financial or otherwise) of the Company
(a “Company Material Adverse Effect”). Except as disclosed on Exhibit C, there
is no litigation that would have a Company Material Adverse Effect pending, or,
to the best of the Company’s knowledge, any basis therefor or threat thereof,
against the Company, any of the Founders, or any of its employees by reason of
the past employment relationships of any of the Founders or employees, the
proposed activities of the Company, or negotiations by the Company with possible
investors in the Company. The Company is not subject to any outstanding
judgment, order or decree.

 

3.8 No Material Liabilities or Obligations. The Company is a start-up company
and as such has no material financial obligations or liabilities. The Company
has not yet commenced operations and accordingly has not prepared any financial
statements other than its balance sheet, dated as of August 31, 2004 attached as
Exhibit D hereto. Such balance sheet is true and correct in all material
respects.

 

3.9 Taxes. The Company is a start-up company formed in May 2004 and has not
filed any tax return with any jurisdiction, other than in connection with its
formation. The Company has not paid any wages or salaries and has not had any
employees; the Company has not remitted to any Governmental Entity any amount in
respect of any payments that the Company has made to any consultant. Neither the
Company nor any of its stockholders has ever filed (a) an election pursuant to
Section 1362 of the United States Internal Revenue Code of 1986, as amended (the
“Code”), that the Company be taxed as an S Corporation or (b) consent pursuant
to Section 341(f) of the Code relating to collapsible corporations.

 

-5-



--------------------------------------------------------------------------------

3.10 Property and Assets. The Company is not a party to any lease, and all of
the Company’s assets are intangible. None of the Company’s material properties
or assets is subject to any Security Interest.

 

3.11 Intellectual Property.

 

(a) The Company and the Founders do not claim any ownership interest in any
Intellectual Property (as defined below in this Section 3.13). The Company does
not claim any right to use any Intellectual Property of any other person. For
purposes of this Agreement, “Intellectual Property” means all (i) patents and
patent applications, (ii) copyrights and registrations thereof, (iii) computer
software, data and documentation, (iv) trade secrets and confidential business
information, whether patentable or unpatentable and whether or not reduced to
practice, know-how, manufacturing and production processes and techniques,
research and development information, copyrightable works, financial, marketing
and business data, pricing and cost information, business and marketing plans
and customer and supplier lists and information, (v) trademarks, service marks,
trade names, domain names and application and registrations therefore and (vi)
other proprietary rights relating to any of the foregoing.

 

(b) None of the activities or business conducted by the Company or to the
Company’s Knowledge proposed to be conducted by the Company infringes, violates
or constitutes a misappropriation of (or in the past infringed, violated or
constituted a misappropriation of) any Intellectual Property of any other person
or entity. The Company has not received any complaint, claim or notice alleging
any such infringement, violation or misappropriation, and to the knowledge of
the Company, there is no basis for any such complaint, claim or notice.

 

(c) The Company does not claim any ownership or user interest in any (i) patent,
(ii) pending patent application, (iii) any copyright or trademark registration
or application or (iv) license or other agreement pursuant to which the Company
has granted any rights to any third party with respect to any Intellectual
Property.

 

(d) The Company is not a party to any agreement with a third party pursuant to
which the Company obtains rights to Intellectual Property material to the
business of the Company (other than software that is generally commercially
available) that is owned by a party other than the Company. The Company is not
obligated to pay any royalties or other compensation to any third party in
respect of its ownership, use or license of any of its Intellectual Property.

 

(e) There have been no acts or omissions (other than those made based on
reasonable, good faith business decisions) by the officers, directors,
shareholders and employees of the Company the result of which would be to
materially compromise the rights of the Company to apply for or enforce
appropriate legal protection of the Company’s Intellectual Property.

 

(f) The Company has not executed any agreement expressly assigning to the
Company any interest in any Intellectual Property.

 

-6-



--------------------------------------------------------------------------------

3.12 Insurance. The Company has not purchased any insurance in respect of its
workers or consultants or with respect to its properties and business of the
kinds.

 

3.13 Material Contracts and Obligations. Exhibit C sets forth a list of all
material agreements or commitments of any nature (whether written or oral) to
which the Company is a party or by which it is bound, including without
limitation (a) any agreement which requires future expenditures by the Company
in excess of $10,000 or which might result in payments to the Company in excess
of $10,000, (b) any employment and consulting agreements, employee benefit,
bonus, pension, profit-sharing, stock option, stock purchase and similar plans
and arrangements, (c) any distributor, sales representative or similar
agreement, (d) any agreement with any current or former stockholder, officer or
director of the Company, or any “affiliate” or “associate” of such persons (as
such terms are defined in the rules and regulations promulgated under the
Securities Act), including without limitation any agreement or other arrangement
providing for the furnishing of services by, rental of real or personal property
from, or otherwise requiring payments to, any such person or entity, (e) any
agreement under which the Company is restricted from carrying on any business
anywhere in the world, (f) any agreement relating to indebtedness for borrowed
money, (g) any agreement for the disposition of a material portion of the
Company’s assets (other than for the sale of inventory in the ordinary course of
business), and (h) any agreement for the acquisition of the business or
securities or other ownership interests of another party. The Company has
delivered to the Purchaser copies of the foregoing agreements (or an accurate
summary of any oral agreement). All of such agreements and contracts are valid,
binding and in full force and effect. Neither the Company, nor, to the best of
the Company’s knowledge, any other party thereto, is in default of any of its
obligations under any of the agreements or contracts listed on Exhibit C.

 

3.14 Compliance. The Company has, in all material respects, complied with all
laws, regulations and orders applicable to its present business and has all
material permits and licenses required thereby. Additional compliance will be
required in connection with the business that the Company proposes to conduct.
For example, the Company proposes to obtain a Hungarian natural gas resale
license. The Company cannot predict or now ascertain all the elements of such
additional compliance. Trading of energy contracts is a highly regulated and
uncertain business; there can be no assurance that the kinds of transactions
that the Company proposes to enter into will not be subject to substantial
regulation by various Governmental Entities. Energy prices are uncertain and
fluctuate. There can be no assurance that any transaction or pattern of
transactions that the Company may become a party to will result in a
satisfactory return to the Company. None of the Founders nor any other employee
of the Company is in violation of any term of any contract or covenant (either
with the Company or with another entity) relating to employment, patents,
assignment of inventions, proprietary information disclosure, non-competition or
non-solicitation.

 

3.15 Employees.

 

(a) The Company does not on the date hereof have any employees and has not had
any employee in the past. The Company has not entered into any non-disclosure
and assignment of inventions agreement with any individual. The Company has not
entered into any non-competition and non-solicitation agreement with any
individual.

 

-7-



--------------------------------------------------------------------------------

(b) All non-competition or non-solicitation covenants within agreements between
any Founder or officer of the Company and a previous employer of such person
have expired. No person who is proposed as an employee of the Company is
obligated under any contract or subject to any judgment, decree or
administrative order that would conflict or interfere with (i) the performance
of the employee’s duties as an employee, director or officer of the Company, or
(ii) the Company’s business as conducted or proposed to be conducted.

 

3.16 ERISA. The Company does not have or otherwise contribute to or participate
in any employee benefit plan subject to the Employee Retirement Income Security
Act of 1974, as amended.

 

3.17 Books and Records. The minute books of the Company contain complete and
accurate records of all meetings and other corporate actions of its stockholders
and its Board of Directors and committees thereof. The stock ledger of the
Company is complete and accurate and reflects all issuances, transfers,
repurchases and cancellations of shares of capital stock of the Company.

 

3.18 Permits. Exhibit C sets forth a list of all material permits, licenses,
registrations, certificates, orders or approvals from any Governmental Entity
(“Permits”) issued to or held by the Company. Such listed Permits are the only
Permits that are required for the Company to conduct its business as presently
conducted, except for those the absence of which would not have a Company
Material Adverse Effect. Each such Permit is in full force and effect and, to
the best of the Company’s knowledge, no suspension or cancellation of such
Permit is threatened, and there is no basis for believing that such Permit will
not be renewable upon expiration. To conduct the business that the Company
proposes to conduct, the Company will be required to seek additional Permits.
There can be no assurance that the Company will be able to obtain such Permits
at any time. The Company is not now able to predict or ascertain the
requirements of such Permits or the Governmental Entities that would issue such
Permits.

 

3.19 U.S. Real Property Holding Corporation. The Company is not now and has
never been a “United States Real Property Holding Corporation” as defined in
Section 897(c)(2) of the Code and Section 1.897-2(b) of the Regulations
promulgated by the Internal Revenue Service.

 

3.20 Disclosures. Neither this Agreement nor any Exhibit hereto, nor any
Ancillary Agreement nor any report, certificate or instrument furnished to the
Purchaser or its counsel in connection with the transactions contemplated by
this Agreement, including without limitation the business plan of the Company
provided to Purchaser in connection with the transaction contemplated hereby
(the “Plan”), when read together, contains or will contain any untrue statement
of a material fact or omits or will omit to state a material fact necessary in
order to make the statements contained herein or therein, in light of the
circumstances under which they were made, not misleading. Each project and
projection furnished in the Plan was prepared in good faith based on reasonable
assumptions and represents the Company’s best estimate of future results based
on information available as of the date of the Plan.

 

-8-



--------------------------------------------------------------------------------

4. Representations of the Purchaser. The Purchaser represents and warrants to
the Company as follows:

 

4.1 Investment. The Purchaser is acquiring the Shares, and the Warrants for its
own account for investment and not with a view to, or for sale in connection
with, any distribution thereof, nor with any present intention of distributing
or selling the same; and, except as contemplated by this Agreement and the
Exhibits hereto, the Purchaser has no present or contemplated agreement,
undertaking, arrangement, obligation, indebtedness or commitment providing for
the disposition thereof.

 

4.2 Authority. The Purchaser has full power and authority to enter into and to
perform this Agreement and the Ancillary Agreements in accordance with their
terms.

 

4.3 Experience. The Purchaser has carefully reviewed the representations
concerning the Company contained in this Agreement, has read the Plan and has
made detailed inquiry concerning the Company, its business and its personnel;
the officers of the Company have made available to Purchaser any and all written
information which it has requested and have answered to Purchaser’s satisfaction
all inquiries made by Purchaser; and Purchaser has sufficient knowledge and
experience in finance and business that it is capable of evaluating the risks
and merits of its investment in the Company and Purchaser is able financially to
bear the risks thereof for an indefinite period.

 

4.4 Ownership. The Purchaser is a wholly owned, indirect subsidiary of Harken
Energy Corporation, a corporation whose shares are publicly traded in the United
States of America. No person identified on the list of Specially Designated
Persons and Blocked Nationals published by the Office of Foreign Assets Control
of the Department of the Treasury of the United States of America (as published
at http://www.ustreas.gov/offices/enforcement/ofac/sdn/t11sdn.pdf ) holds any
interest or position of authority in the Purchaser.

 

5. Conditions to the Obligations of the Purchaser. The obligation of the
Purchaser to purchase Shares at the Closing is subject to the fulfillment, or
the waiver by Purchaser, of each of the following conditions on or before the
Closing:

 

5.1 Accuracy of Representations and Warranties. Each representation and warranty
contained in Sections 3 shall be true on and as of the Closing Date with the
same effect as though such representation and warranty had been made on and as
of that date.

 

5.2 Performance. The Company shall have performed and complied with all
agreements and conditions contained in this Agreement required to be performed
or complied with by the Company prior to or at the Closing.

 

-9-



--------------------------------------------------------------------------------

5.3 Opinion of Counsel. Purchaser shall have received an opinion from Misick &
Stanbrook, counsel for the Company, dated the Closing Date, addressed to the
Purchaser, and satisfactory in form and substance to Purchaser, to the effect
set forth on Exhibit E hereto.

 

5.4 Ancillary Agreements.

 

(a) Stockholders’ Agreement. The Purchaser, the Founders, and the Company shall
have entered into the Stockholders’ Agreement in the form attached hereto as
Exhibit F (the “Stockholders’ Agreement”). All such action shall have been taken
as may be necessary to elect a Board of Directors of the Company, effective upon
the Closing, in accordance with the Stockholders’ Agreement.

 

(b) Non-Competition and Non-Solicitation Agreements. The Company and each
Founder shall have entered into an Employment Agreement that contains, among
other features covenants regarding non-competition and non-solicitation, in form
and substance reasonably acceptable to the Company, the Founders and the
Purchaser.

 

5.5 Certificates and Documents. The Company shall have delivered to the
Purchaser:

 

(a) The Articles of Association of the Company, as amended and in effect as of
the Closing Date (including Schedule 1), certified by the Registrar of Companies
of Turks and Caicos Islands, BWI;

 

(b) Certificates, as of the most recent practicable dates, as to the corporate
good standing of the Company issued by the Registrar of Companies of Turks and
Caicos Islands, BWI;

 

(c) A certificate of the Secretary or Assistant Secretary of the Company, dated
as of the Closing Date, certifying as to:

 

(i) the Articles of Association and Memorandum of Association of the Company;

 

(ii) the signatures and titles of the officers of the Company executing this
Agreement or any of the Ancillary Agreements; and

 

(iii) resolutions of the Board of Directors of the Company, authorizing and
approving all matters in connection with this Agreement and the transactions
contemplated hereby.

 

5.6 Compliance Certificates. The Company shall have delivered to the Purchaser a
certificate, executed by the President of the Company, dated the Closing Date,
certifying to the fulfillment of the conditions specified in Sections 5.1 and
5.2 of this Agreement.

 

-10-



--------------------------------------------------------------------------------

5.7 Other Matters. All corporate and other proceedings in connection with the
transactions contemplated by this Agreement and all documents and instruments
incident to such transactions shall be reasonably satisfactory in substance and
form to the Purchaser and its counsel, and the Purchaser and its counsel shall
have received all such counterpart originals or certified or other copies of
such documents as they may reasonably request.

 

6. Condition to the Obligations of the Company. The obligation of the Company to
sell Shares and the Warrants to the Purchaser under this Agreement is subject to
fulfillment, or the waiver by the Company, of the following condition on or
before the Closing:

 

6.1 Accuracy of Representations and Warranties. The representations and
warranties of the Purchaser contained in Section 4 shall be true on and as of
the Closing Date with the same effect as though such representations and
warranties had been made on and as of that date. The Purchaser shall have
delivered to the Company a certificate, executed by the Purchaser’s President
(or another senior officer of the Purchaser familiar with the transaction),
dated the Closing Date, certifying to the fulfillment of the conditions
specified in Section 6 of this Agreement.

 

7. Transfer of Shares.

 

7.1 Restricted Shares. “Restricted Shares” means (i) the Shares, (ii) the shares
of Common Stock issued or issuable upon exercise of the Warrants, (iii) any
shares of capital stock of the Company acquired by the Purchaser pursuant to the
Warrants, and (iv) any other shares of capital stock of the Company issued in
respect of such shares (as a result of stock splits, stock dividends,
reclassifications, recapitalizations, or similar events); provided, however,
that shares of Common Stock which are Restricted Shares shall cease to be
Restricted Shares (x) upon any sale pursuant to a registration statement under
the Securities Act, Section 4(1) of the Securities Act or Rule 144 under the
Securities Act or (y) at such time as they become eligible for sale under Rule
144(k) under the Securities Act.

 

7.2 Requirements for Transfer.

 

(a) Other than in accordance with the terms and conditions of the Ancillary
Agreements, the Purchaser shall not transfer, convey or assign any of the
Restricted Shares prior to the Transfer Permitted Date, as such term is used in
the Ancillary Agreements, other than to an Affiliate, as such term is used in
the Ancillary Agreements. In addition, Restricted Shares shall not be sold or
transferred unless either (i) they first shall have been registered under the
Securities Act, or (ii) the Company first shall have been furnished with an
opinion of legal counsel, reasonably satisfactory to the Company, to the effect
that such sale or transfer is exempt from the registration requirements of the
Securities Act.

 

(b) Notwithstanding the foregoing, no registration or opinion of counsel shall
be required for (i) a transfer of Restricted Shares by Purchaser to an Affiliate
(as such term is defined in the Ancillary Agreements) of Purchaser, or a
transfer made in accordance with Rule 144 under the Securities Act.

 

-11-



--------------------------------------------------------------------------------

7.3 Legend. Each certificate representing Restricted Shares shall bear a legend
substantially in the following form:

 

“The shares represented by this certificate have not been registered under the
Securities Act of 1933, as amended, and may not be offered, sold or otherwise
transferred, pledged or hypothecated unless and until such shares are registered
under such Act or an opinion of counsel satisfactory to the Company is obtained
to the effect that such registration is not required.”

 

The foregoing legend shall be removed from the certificates representing any
Restricted Shares, at the request of the holder thereof, at such time as they
become eligible for resale pursuant to Rule 144(k) under the Securities Act or
are otherwise the subject of an effective registration statement under the
Securities Act.

 

8. Certain Covenants.

 

8.1 Further Assurances; Compliance with Applicable Law. From and after the
Closing, and for so long as any shares of capital stock of the Company are held
by Purchaser or an affiliate of Purchaser, the Company shall execute all
documents and do all such further deeds, acts, things and assurances that may be
reasonably requested by the Purchaser to the extent necessary or helpful for
Purchaser or an affiliate of Purchaser to comply with Applicable Laws and which
are directly attributable to Purchaser’s or such affiliates’ ownership of shares
of capital stock of the Company. All third party costs attributable to the
Company fulfilling its obligations under this Section 8.1 shall be allocated
between the Company and the Purchaser as determined in good faith by the
Company’s Board of Directors acting unanimously.

 

8.2 Use of Proceeds; Reports. The Company agrees that $3,300,000 of the Purchase
Price shall be used by the Company for working capital and general and
administrative requirements, consistent with this Agreement and the Management
Guidelines set forth in the Stockholders’ Agreement, and that the balance shall
be deposited with NYMEX or placed in one or more deposit accounts as security
for letters of credit that the Parties contemplate will be issued by one or more
third-party lenders. The Company shall not disburse any of such balance prior to
the meeting of the Company’s Board of Directors next following the date of this
Agreement, without the prior written consent of the Purchaser or its authorized
representative. The Company shall hold the proceeds of the sale of the Shares
received by the Company in interest-bearing or non-interest-bearing accounts for
a reasonable time, to allow the Company to establish such banking relationships
involving such deposit accounts and letter-of-credit arrangements as the
Company’s Board of Directors shall approve from time to time. From and after the
Closing, and for so long as Purchaser or an affiliate of Purchaser holds any of
the Shares, without the Company’s Board of Directors’ unanimous approval, the
Company shall not attempt to withdraw from said account, pledge, lien or in any
way hypothecate the balance of the Purchase Price other than in connection with
the redemption of the Shares. The Company further agrees that it shall provide
the Purchaser or its authorized representative with monthly statements of
account reasonably sufficient to enable Purchaser to oversee the use of proceeds
and the status of all accounts on deposit.

 

-12-



--------------------------------------------------------------------------------

8.3 Further Action Regarding Intellectual Property. If at any time after the
Closing Date, the Purchaser, an affiliate of Purchaser, or the Company
identifies any Intellectual Property owned or controlled by a Founder as of the
Closing Date that was necessary or useful for the Company and its subsidiaries
in connection with the proposed business of the Company and was not previously
transferred by such Founder to the Company or its subsidiaries, then such
Founder shall, and hereby does, transfer all right title and interest in and to
such Intellectual Property to the Company for no additional consideration.

 

9. Miscellaneous.

 

9.1 Successors and Assigns. This Agreement, and the rights and obligations of
the Purchaser hereunder, may be assigned by Purchaser to any to any affiliate,
partner, member, stockholder or subsidiary of the Purchaser, and, in each case,
such transferee shall be deemed a “Purchaser” for purposes of this Agreement;
provided that such assignment of rights shall be contingent upon the transferee
providing a written instrument to the Company notifying the Company of such
transfer and assignment and agreeing in writing to be bound by the terms of this
Agreement and the Ancillary Agreements to which the Purchaser is a party.
Neither the Company nor the Founders may assign their rights under this
Agreement, except as may be permitted under the Ancillary Agreements.

 

9.2 Survival of Representations and Warranties. All representations and
warranties contained herein shall survive the execution and delivery of this
Agreement and the closing of the transactions contemplated hereby.

 

9.3 Expenses. The Company shall pay, at the Closing, the reasonable fees (up to
a maximum of $25,000) and disbursements of McGuireWoods LLP, counsel to the
Purchaser, in connection with the preparation of this Agreement and the other
agreements contemplated hereby and the closing of the transactions contemplated
hereby, as well as the reasonable fees and expenses of legal counsel,
independent public accountants and other outside experts reasonably retained by
the Purchaser in connection with the amendment or enforcement of this Agreement.
The Company shall pay, at the Closing, the reasonable fees and disbursements of
Connell Foley, special counsel to the Company, and Misick & Stanbrook, special
Turks and Caicos Islands counsel, in connection with the preparation of this
Agreement and the other agreements contemplated hereby and the closing of the
transactions contemplated hereby, as well as the reasonable fees and expenses of
tax advisors, other legal counsel, independent public accountants and other
outside experts reasonably retained by the Company in connection with the
amendment or enforcement of this Agreement (in the aggregate up to a maximum of
$25,000).

 

9.4 Brokers. Other than with respect to Tom Flohr d/b/a Emerging Markets Group
whose commission is to be paid for by the Company as described by the letter
agreement identified on Exhibit C (a copy of which letter agreement has
previously been delivered to the Purchaser), the Company, each Founder and the
Purchaser (i) represents and warrants to the

 

-13-



--------------------------------------------------------------------------------

other parties hereto that he or it has not retained a finder or broker that is
entitled to a commission in connection with the transactions contemplated by
this Agreement, and (ii) will indemnify and save the other parties harmless from
and against any and all claims, liabilities or obligations with respect to
brokerage or finders’ fees or commissions, or consulting fees in connection with
the transactions contemplated by this Agreement asserted by any person on the
basis of any statement or representation alleged to have been made by such
indemnifying party.

 

9.5 Severability. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement.

 

9.6 Specific Performance. In addition to any and all other remedies that may be
available at law in the event of any breach of this Agreement, the Company, the
Founders and the Purchaser shall be entitled to specific performance of the
agreements and obligations of the other Parties hereunder and to such other
injunctive or other equitable relief as may be granted by a court of competent
jurisdiction.

 

9.7 Governing Law. The Company’s issuance and sale of the Shares shall be
governed by the internal laws of the Turks and Caicos Islands, BWI, applicable
to issuance and sales of capital stock in the Turks and Caicos Islands, BWI, by
a corporation formed and existing under its laws. Otherwise, this Agreement
shall be governed by and construed in accordance with the internal laws of the
State of New York (without reference to the conflicts of law provisions
thereof).

 

9.8 Notices. All notices, requests, consents, and other communications under
this Agreement shall be in writing and shall be deemed delivered (i) three
business days after being sent by registered or certified mail, return receipt
requested, postage prepaid or (ii) one business day after being sent via a
reputable nationwide overnight courier service guaranteeing next business day
delivery, in each case to the intended recipient as set forth below:

 

If to the Company, at c/o Caribbean Management Services, Ltd., P.O.Box 127,
Richmond House, Leeward Highway, Providenciales, Turks and Caicos Islands, BWI,
Attention: Clayton Greene, Esq., with a copy to 40 Mountain Top Road,
Bernardsville, N.J. 07924, U.S.A., Attention: President, or at such other
address as may have been furnished in writing by the Company to the other
parties hereto, with a copy to Connell Foley LLP, 85 Livingston Avenue,
Roseland, NJ 07086 Attention: John P. Lacey, Esq.; or

 

If to Purchaser, at its address set forth on the signature page hereto or at
such other address as may have been furnished in writing by the Purchaser to the
other parties hereto, with a copy to McGuireWoods LLP, Attention: William A.
Newman, Esq.; or

 

If to a Founder, at the address set forth below such Founder’s signature to this
Agreement, or at such other address as may have been furnished in writing by
such Founder to the other parties hereto, with a copy to Connell Foley LLP, 85
Livingston Avenue, Roseland, NJ 07086 Attention: John P. Lacey, Esq.

 

-14-



--------------------------------------------------------------------------------

Any party may give any notice, request, consent or other communication under
this Agreement using any other means (including, without limitation, personal
delivery, messenger service, telecopy, first class mail or electronic mail), but
no such notice, request, consent or other communication shall be deemed to have
been duly given unless and until it is actually received by the party for whom
it is intended. Any party may change the address to which notices, requests,
consents or other communications hereunder are to be delivered by giving the
other parties notice in the manner set forth in this Section.

 

9.9 Complete Agreement. This Agreement (including its Exhibits) constitutes the
entire agreement and understanding of the parties hereto with respect to the
subject matter hereof and supersedes all prior agreements and understandings
relating to such subject matter including, without limitation, that certain
Letter of Intent, dated August 10, 2004.

 

9.10 Amendments and Waivers. This Agreement may be amended or terminated and the
observance of any term of this Agreement may be waived with respect to all
parties to this Agreement (either generally or in a particular instance and
either retroactively or prospectively), with the written consent of the Company
and the Purchaser. Notwithstanding the foregoing, no amendment to Section 4 of
this Agreement (“Representations of Founders”) shall be effective as to any
Founder who has not consented in writing to such amendment. No waivers of or
exceptions to any term, condition or provision of this Agreement, in any one or
more instances, shall be deemed to be, or construed as, a further or continuing
waiver of any such term, condition or provision.

 

9.11 Pronouns. Whenever the context may require, any pronouns used in this
Agreement shall include the corresponding masculine, feminine or neuter forms,
and the singular form of nouns and pronouns shall include the plural, and vice
versa.

 

9.12 Counterparts; Facsimile Signatures. This Agreement may be executed in any
number of counterparts, each of which shall be deemed to be an original, and all
of which shall constitute one and the same document. This Agreement may be
executed by facsimile signatures.

 

9.13 Section Headings and References. The section headings are for the
convenience of the parties and in no way alter, modify, amend, limit or restrict
the contractual obligations of the parties. Any reference in this agreement to a
particular section or subsection shall refer to a section or subsection of this
Agreement, unless specified otherwise.

 

-15-



--------------------------------------------------------------------------------

Executed as of the date first written above.

 

COMPANY:

INTERNATIONAL BUSINESS ASSOCIATES, LTD.

By:

 

 

--------------------------------------------------------------------------------

FOUNDERS:

 

--------------------------------------------------------------------------------

John Kean, Jr.

Address:

40 Mountain Top Road

Bernardsville, NJ 07924

 

--------------------------------------------------------------------------------

Stanley J. Brownell

Address:

P.O. Box 314

18 Old Turnpike Road

Oldwich, NJ 08858

PURCHASER:

INTERNATIONAL BUSINESS ASSOCIATES

HOLDING CO., LTD.

 

--------------------------------------------------------------------------------

Mikel D. Faulkner

President and Chief Executive Officer